DETAILED ACTION
The amendment filed on 5-3-2021 is acknowledged. Claim 60 has been amended. Claims 75-82 have been added. Claims 49-82 are pending. Newly submitted claims 79-82 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected invention is limited to conjugates comprising a pneumolysin protein having an amino acid sequence of SEQ ID NO:1 and an antigen whereas the claims 79-82 are drawn to conjugates comprising signal sequences (claims 79-80 or pneumolysins with differing sequences (claims 81-82). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 79-82 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Consequently, claims 49-59, 65-74 and 79-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 60-64 and 75-78 are currently under examination.

Claim Objections Withdrawn
The objection of claim 60 for being dependent on a non-elected claim is withdrawn in light of the amendment thereto.


Claim Rejections Withdrawn
The rejection of claims 60-62 under 35 U.S.C. 102(a)(2) as being anticipated by Kowarik et al. (U.S. Patent Application Publication US 2017/0035900) is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 60-64 and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Michon et al. (Vaccine Vol. 16 No. 18, pages 1732-1741 – IDS filed on 12-11-2018) and Fernandez et al. (WO 2009/104074) for the reasons set forth in the previous Office action in the rejection of claims 60-64.
Applicant argues:
1.  Michon et al. does not disclose the use of the glycosylation consensus sequence and there is no suggestion or motivation to generate a bioconjugate or to seek alternative methods for conjugation of pneumolysin.
2.  Fernandez et al. does not mention pneumolysin or the specific sites for glycosylation and provides no motivation to combine with Michon et al.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Points 1 and 2, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As clearly set forth in the rejection Fernandez et al. disclose that and that the use of optimized amino acid sequences in carrier proteins of their bioconjugates increase their antigenicity, their stability, prolong their biological half-life and simply their purification (see page 12, liens 27-30). Moreover, with regard to the “residues” recited in claim 60, it would be obvious for one of skill in the art to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence. Finally, while Michon et al. does not disclose the sequence of pneumolysin it is deemed, in absence of evidence to the contrary, that the disclosed pneumolysin has at least 80% sequence identity to SEQ ID NO:1.

	As outlined previously, Michon et al. disclose bioconjugates comprising S. pneumoniae pneumolysin and a S. pneumoniae capsular polysaccharide (see abstract). Michon et al. further disclose that the capsular polysaccharides can be from serotypes 6B, 14 19F and 23F and that said polysaccharides were conjugated to the pneumolysin via reductive animation (see abstract and page 1733).
	Michon et al. differs from the instant invention in that they don’t disclose the use of the glycosylation consensus sequence D/E-X-N-Z-S/T wherein X and Z are any amino acid other than proline or the addition of said consensus sequence at residues 22-57 or 360-470 of SEQ ID NO:1.	
	Fernandez et al. disclose bioconjugates comprising a carrier protein and an inserted consensus sequence, D/E-X-N-Z-S/T wherein X and Z are any amino acid other than proline, coupled to an antigenic polysaccharide (abstract for example). Fernandez et al. further disclose the characteristics of useable protein carriers (see page 30, lines 17-27) and that the use of optimized amino acid sequences in carrier proteins of bioconjugates increase their antigenicity, their stability, prolong their biological half-life and simply their purification (see page 12, liens 27-30).	 
	It would have been obvious for one of ordinary skill in the art to modify the pneumolysin portion of the bioconjugates of Michon et al. to incorporate the N-glycosylation consensus sequence of Fernandez et al. in order to take advantage of the benefits associated with a carrier protein with increased N-glycosylation sites.
	One would have had a reasonable expectation of success as pneumolysin meets the criteria disclosed by Fernandez et al. of a carrier protein that can be modified and used in a bioconjugate.
It should be noted that Michon et al does not disclose the sequence of pneumolysin. However it is deemed, in absence of evidence to the contrary, that said pneumolysin has at least 80% sequence identity to SEQ ID NO:1.

Claims 60-64 and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Minetti (WO 99/03884) and Fernandez et al. (WO 2009/104074) for the reasons set forth in the previous Office action in the rejection of claims 60-64.
Applicant argues:
1.  Minetti et al. does not disclose the use of the glycosylation consensus sequence and there is no suggestion or motivation to generate a bioconjugate or to seek alternative methods for conjugation of pneumolysin.
2.  Fernandez et al. does not mention pneumolysin or the specific sites for glycosylation and provides no motivation to combine with Michon et al.	
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Points 1 and 2, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As clearly set forth in the rejection Fernandez et al. disclose that and that the use of optimized amino acid sequences in carrier proteins of their bioconjugates increase their antigenicity, their stability, prolong their biological half-life and simply their purification (see page 12, liens 27-30). Moreover, with regard to the “residues” recited in claim 60, it would be obvious for one of skill in the art to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence. Finally, while Minetti et al. does not disclose the sequence of pneumolysin it is deemed, in absence of evidence to the contrary, the disclosed pneumolysin has at least 80% sequence identity to SEQ ID NO:1.

As outlined previously, Minetti et al. disclose bioconjugates comprising S. pneumoniae pneumolysin and a S. pneumoniae capsular polysaccharide (see abstract and page 6, lines 22-30). Minetti et al. further disclose the use of a pneumolysin with the amino acid sequence that is 99.8% identical to SEQ ID NO:1 (see page 82-84) and that the capsular polysaccharides can be from any serotype of S. pneumoniae (see page 38, lines 21-24) and that said polysaccharides can be conjugated to the pneumolysin any mode of conjugation (see page 39, lines 3-12).
	Minetti et al. differs from the instant invention in that they don’t disclose the use of the glycosylation consensus sequence D/E-X-N-Z-S/T wherein X and Z are any amino acid other than proline or the addition of said consensus sequence at residues 22-57 or 360-470 of SEQ ID NO:1.	
	Fernandez et al. disclose bioconjugates comprising a carrier protein and an inserted consensus sequence, D/E-X-N-Z-S/T wherein X and Z are any amino acid other than proline, coupled to an antigenic polysaccharide (abstract for example). Fernandez et al. further disclose the characteristics of useable protein carriers (see page 30, lines 17-27) and that the use of optimized amino acid sequences in carrier proteins of bioconjugates increase their antigenicity, their stability, prolong their biological half-life and simply their purification (see page 12, liens 27-30).	 
	It would have been obvious for one of ordinary skill in the art to modify the pneumolysin portion of the bioconjugates of Minetti et al. to incorporate the N-glycosylation consensus sequence of Fernandez et al. in order to take advantage of the benefits associated with a carrier protein with increased N-glycosylation sites.
	One would have had a reasonable expectation of success as pneumolysin meets the criteria disclosed by Fernandez et al. of a carrier protein that can be modified and used in a bioconjugate.

New Grounds of Rejection
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 60-64 and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable by Kowarik et al. (U.S. Patent Application Publication US 2017/0035900).

Kowarik et al. disclose bioconjugates comprising a Pseudomonas antigen conjugated to a carrier protein (see paragraph [0107] for example). Kowarik et al. further disclose that the carrier protein can be comprising a pneumolysin protein (or a detoxified version of said protein)(see paragraph [0064] for example); that said carrier proteins can be modified to include 1-10 (or more) glycosylation sites than would normally be associated with the wild type carrier protein; and that the introduction of the of the glycosylation consensus sequence D/E-X-N-Z-S/T  wherein X and Z are any amino acid other than proline (see paragraph [0067] for example). It should be noted that Kowarik et al does not disclose the sequence of pneumolysin. However it is deemed, in absence of evidence to the contrary, that said pneumolysin has at least 80% sequence identity to SEQ ID NO:1.
Kowarik et al. differs from the instant invention in that they don’t disclose the addition of the glycosylation consensus sequence D/E-X-N-Z-S/T at residues 22-57 or 360-470 of SEQ ID NO:1.
It would be obvious for one of skill in the art to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence.
	One would have had a reasonable expectation of success as Kowarik et al. disclose that pneumolysin protein (or a detoxified version of said protein) can be modified to include 1-10 (or more) glycosylation sites comprising the glycosylation consensus sequence D/E-X-N-Z-S/T generally. Consequently, the addition of the glycosylation consensus sequence D/E-X-N-Z-S/T at residues 22-57 or 360-470 of SEQ ID NO:1 is deemed to be an obvious variant of the disclosed method.

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 14, 2021